Exhibit 10.2 Fiscal 2009 Director Compensation Guidelines Compensation for non-employee directors is established by the board of directors upon the recommendation of the Governance and Nominating Committee. This includes an annual equity grant, based on an approximate market value of $40,000, to be granted as either restricted stock orrestricted stock units and with the number of shares or units issued to be determined based on a recent stock price, each of which is described in more detail below. A director who is an employee does not receive payment for service as a director. Standard meeting fees and retainer are generally in accordance with the guidelines below, with cash retainers payable quarterly in arrears: ● $30,000 as an annual retainer, ●
